       Case 7:20-cv-00289 Document 23 Filed on 02/02/21 in TXSD Page 1 of 2
                                                                                           United States District Court
                                                                                             Southern District of Texas

                                                                                                ENTERED
                                                                                             February 02, 2021
                                UNITED STATES DISTRICT COURT
                                                                                             Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
        Plaintiff,                    §
VS.                                   §                       CIVIL ACTION NO. 7:20-cv-00289
                                      §
4.056 acres of land, in STARR COUNTY, §
TEXAS; JUAN GARCIA; et al.,           §
                                      §
        Defendants.                   §

                                                    ORDER

        The Court now considers “Plaintiff’s Unopposed Motion for a Continuance of the Joint

Discovery/Case Management Plan and the Initial Pretrial and Scheduling Conference Pursuant to

FED. R. CIV. P. 26(f).”1 On January 5, 2021, the Court ordered parties to appear on February 16,

2021, for an initial pretrial and scheduling conference and to file a joint discovery/case

management plan by February 5, 2021.2 The United States seeks to continue these dates for at

least sixty days in light of newly inaugurated President Biden’s January 20th proclamation

directing numerous heads of executive agencies to “pause work on each construction project on

the southern border wall” and to “develop a plan for the redirection of funds concerning the

southern border wall . . . within 60 days” from January 20th.3

        The Court finds good cause in the parties’ request that this eminent domain proceeding be

abated while the United States develops its plan concerning the southern international border and

associated land use. The Court GRANTS Plaintiff’s motion4 and continues the initial pretrial


1
  Dkt. No. 22.
2
  Dkt. No. 17.
3
  Dkt. No. 22 at 2–3 (quoting Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021)).
4
  Dkt. No. 22.


1/2
      Case 7:20-cv-00289 Document 23 Filed on 02/02/21 in TXSD Page 2 of 2




conference previously scheduled for February 16th to April 13, 2021, at 9:00 a.m. Parties shall

file a joint discovery/case management plan no later than April 2, 2021.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 2nd day of February 2021.


                                                ___________________________________
                                                             Micaela Alvarez
                                                        United States District Judge




2/2
